Citation Nr: 0026596	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from August 1945 to 
November 1946.  He had additional service with the Merchant 
Marines.

In a rating decision dated December 1986, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of rheumatic fever and a heart disability.  He was 
informed of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  By rating actions in March and September 1989, the 
RO concluded that the evidence submitted by the veteran was 
not new and material, and his claim for service connection 
for residuals of rheumatic fever remained denied.  In these 
rating decisions, the RO also denied service connection for 
arthritis.  The veteran was notified of these determinations 
by letters in April and October 1989.  

Recently, the veteran submitted additional evidence, seeking 
to reopen his claims for service connection for residuals of 
rheumatic fever and osteoarthritis.  By rating action in 
August 1996, the RO determined that the evidence was not new 
and material, and the veteran's claims for service connection 
for rheumatic fever and osteoarthritis continued to be 
denied.  The veteran filed a timely appeal.  When this case 
was before the Board of Veterans' Appeals (Board) in August 
1998, it was remanded for additional development of the 
record.  In a supplemental statement of the case issued in 
September 1999, the RO advised the veteran that it found the 
additional evidence to be new and material; however, the 
claims for service connection for residuals of rheumatic 
fever and osteoarthritis were denied based on a review of the 
entire record.  

However, under Barnett and Fulkerson, the Board is not bound 
by the RO's determination in this regard, and the Board must 
also review whether new and material evidence has been 
submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. 
West, 12 Vet. App. 268, 269-70 (1999) (per curiam) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening of final RO 
decisions).  The case is again before the Board for appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. In rating decisions in March and September 1989, the RO 
denied the veteran's claims for service connection for 
residuals of rheumatic fever and osteoarthritis.  The veteran 
was provided notice of these adverse determinations and of 
his appellate rights in April and October 1989, but he did 
not initiate timely appeals of these rating actions.  

2. The evidence added to the record since the March and 
September 1989 rating decisions is not cumulative and bears 
directly and substantially upon the specific matter of 
whether the veteran has residuals of rheumatic fever that are 
related to service and, when considered alone or together 
with all the evidence, both old and new, has a significant 
effect upon the facts previously considered.  

3. The claim for entitlement to service connection for 
residuals of rheumatic fever is supported by cognizable 
evidence showing that the claim is plausible.  

4. The veteran was seen for complaints of arthralgia during 
service, but there was no clinical evidence of any chronic 
condition.

5. Rheumatic fever was not confirmed in service.

6. There is no current evidence of residuals of rheumatic 
fever that may be attributable to service.


7. The evidence added to the record since the March and 
September 1989 rating decisions is not cumulative and bears 
directly and substantially upon the specific matter of 
whether the veteran has osteoarthritis that is related to 
service and, when considered alone or together with all the 
evidence, both old and new, has a significant effect upon the 
facts previously considered.  

8. The claim for entitlement to service connection for 
osteoarthritis is supported by cognizable evidence showing 
that the claim is plausible.

9. Osteoarthritis was first documented many years after 
service, and is not related to service, to include any 
claimed episode of rheumatic fever.  


CONCLUSIONS OF LAW

1. The evidence received since the March and September 1989 
rating decisions, which are final, and that denied 
entitlement to service connection for residuals of rheumatic 
fever, is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2. The claim of entitlement to service connection for 
residuals of rheumatic fever is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. Residuals of rheumatic fever were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).

4. The evidence received since the March and September 1989 
rating decisions, which are final, and that denied 
entitlement to service connection for osteoarthritis, is new 
and material, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).

5. The claim of entitlement to service connection for 
osteoarthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6. Osteoarthritis was not incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

Since the RO previously denied the veteran's claim for 
service connection for residuals of rheumatic fever and 
osteoarthritis in rating decisions in March and September 
1989, and the veteran did not initiate an appeal by filing a 
notice of disagreement, see 38 U.S.C.A. § 7105(a)-(b); 
38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for these benefits may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, supra.

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §  3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, 12 Vet. App. at 209.

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Accordingly, the focus 
of the Board's inquiry in this regard is upon whether the 
record now reflects competent medical evidence establishing 
that the veteran has residuals of rheumatic fever and 
osteoarthritis that are related to service.  

The Board observes that the newly submitted evidence includes 
medical records and reports, dating from 1986 to 1999.  In 
this regard, the Board notes that in a June 1998 statement, 
W.B., M.D., related that he was the veteran's cardiologist.  
He opined that the veteran's arthritis might have been 
related to his episode of rheumatic fever in service in April 
1945.  He added that the veteran's valvular disease also 
resulted from his rheumatic fever.  This evidence is not 
cumulative and redundant, and it bears directly and 
substantially on the question of whether the veteran has 
residuals of rheumatic fever and osteoarthritis that are 
related to service.  Such evidence was lacking at the time of 
the March and September 1989 rating actions.  The Board 
finds, therefore, that this medical opinion, associating 
residuals of rheumatic fever and osteoarthritis to service, 
constitutes new and material evidence for purposes of 
reopening the claims for service connection for residuals of 
rheumatic fever and osteoarthritis.  See 38 C.F.R. 
§ 3.156(a).  

Accordingly, the Board concurs with the RO's determination to 
reopen the claims as reflected in the September 1999 
supplemental statement of the case, and will consider these 
claims on a de novo basis.  Since this approach is the same 
as one used by the RO, the veteran will not be prejudiced by 
the Board decision's in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Well Grounded Claim

Having found that the veteran submitted new and material 
evidence sufficient to reopen his claim for service 
connection, the threshold question that must now be resolved 
is whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 506 
(1996).  Here, a review of the record reflects that private 
and Department of Veterans Affairs (VA) medical records 
reflect diagnoses including degenerative joint disease 
coronary artery disease and valvular heart disease.  As noted 
above, the veteran's private cardiologist has opined that the 
veteran's arthritis might have been related to his in-service 
episode of rheumatic fever.  This provides the nexus between 
the veteran's current disabilities and service.  Since there 
is evidence sufficient to lend plausible support to the 
claim, the Board is of the opinion that the veteran's claims 
for service connection for residuals of rheumatic fever and 
osteoarthritis are is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Gaines v. West, 11 Vet. App. 353, 
357 (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997) and Caluza, supra).  The Board is also satisfied that 
no further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

III.  Service Connection

Factual background

A United States Public Health Service examination in January 
1945 shows that the heart was normal.  Another examination 
dated January 1945 discloses that the veteran denied ever 
having rheumatism.  On examination, the heart, spine and 
extremities were normal.  

The veteran was admitted to a United States Marine Hospital 
in February 1945 for complaints of vague arthralgia.  
Sedimentation rate was normal.  While in the hospital, the 
veteran developed an acute follicular tonsillitis, which 
rapidly subsided.  A physical examination revealed a short 
systolic murmur at the apex accentuated by exercise.  The 
hospital records indicate that for the previous 1 1/2 years, 
the veteran had pain in the joints and at various times, all 
joints had been aching.  It was indicated that he was 
obviously under much anxiety.  A chest X-ray study during the 
hospitalization notes a clinical impression of acute 
rheumatic fever.  The chest X-ray study showed that the heart 
appeared to be within normal limits.  An electrocardiogram 
was within normal limits.  A consultation report in the 
hospital reflects that an examination did not reveal any 
active joints involved.  The diagnosis was rheumatic fever, 
unconfirmed.  

It was reported on an entrance examination in August 1945 
that the veteran claimed "rheumatic fever ND".  An 
examination of the cardiovascular system was normal, and no 
musculoskeletal defects were noted.  

The veteran signed a application for abstract from clinical 
record in October 1945.  He stated that he "was discharged 
from the Marine Service on account of physical disability 
after serving about four years and on August 23rd 1945 
inducted in the Army, and I feel that I have not had the 
proper physican [sic] examination on induction."

The veteran completed a questionnaire concerning his health 
in October 1945.  He reported having aching joints and sore 
muscles.  The veteran was hospitalized in October 1945 for 
complaints of sore joints that were swelling up on him and 
sore muscles since he had entered the Army.  He stated that 
he had been a Merchant Marine Seaman from January 1941 to 
March 1945.  He related that he had had heart trouble as a 
baby, but that he outgrew it.  It was noted that in late 1944 
or early 1945 he got to the point, because of joint pain and 
aches, where he could hardly get around.  He presented 
himself to a Marine hospital where he was told that his 
entire problem was due to nerves.  He added that after 
sixteen days, they told him that he had rheumatic fever and 
he was subsequently discharged.  Before this, he had 
consulted three physicians for similar complaints of joint 
pains and aches, and extreme nervousness, and was told he 
needed a rest.  His present complaints of pain around the 
heart had existed only since he entered the Army, and were 
associated with exercise.  

An examination revealed that heart sounds were of good 
quality.  Rate and rhythm were normal and ngo thrills were 
palpable.  In the supine position, a short blowing systolic 
murmur could be heard.  This did not interfere with the first 
heart sound.  The murmur varied considerably with respiration 
and was heard loudest at the apex in mid respiration in the 
supine position.  It disappeared entirely in the left lateral 
position and could not be heard except over the second and 
third interspaces to the left of the sternum and in the 
sitting position.  An examination of the bones and joints was 
entirely normal.  

The veteran was seen by a psychiatric social worker during 
the hospitalization.  He stated that his condition had been 
diagnosed as rheumatic fever while in the Merchant Marines.  
He felt that he should not have been in the Army since he 
received a Certificate of Disability for Discharge from the 
Merchant Marines.  

An undated final summary reveals that an endorsement from the 
Marine Hospitals showed that the veteran had an unconfirmed 
history of rheumatic fever and that he was finally declared 
unfit for sea duty because of a co-existing heart murmur.  It 
was indicated that the veteran was playing one 
hospitalization against another.  It was reported that X-rays 
of the chest, bones and joints were entirely normal, as was 
an electrocardiogram.  The physical examination was 
indicative of a functional murmur.  

The final diagnoses on hospital discharge were psychopathic 
personality, inadequate personality with paranoid tendencies.

The veteran was again hospitalized in April 1946.  It was 
indicated that he had been hospitalized from March to April 
1945 for rheumatic fever and that he was told then that he 
had a systolic murmur.  The record also indicates that he had 
rheumatic arthritis at that time, and that an elevated 
sedimentation rate, occasional fever and joint pains were 
noted.  He reported the onset of painless swelling of both 
ankles four days prior to admission.  He also noted 
occasional palpitations, but there was no chest pain.  On 
examination, heart sounds were of good quality.  There were 
no murmurs except for a blowing systolic murmur.  The bones 
and joints were negative on examination.  A final summary 
notes that the veteran was given a medical discharge from the 
Merchant Marines due to a neuropsychiatric condition.  A 
chest X-ray study revealed that the heart was of normal size 
and shape.  An electrocardiogram was normal.  The diagnoses 
included angioneurotic edema of both ankles and psychopathic 
personality, inadequate.

On the separation examination in November 1946, it was noted 
that the veteran had swelling of both ankles in May 1946, 
with no definite diagnosis known.  Mild swelling had been 
present several times.  On examination, the cardiovascular 
system was normal, and no musculoskeletal defects were found.  
A chest X-ray study was negative.  

The veteran was afforded an orthopedic examination by the 
Department of Veterans Affairs (VA) in March 1947.  He 
described pain in his feet.  Following an examination, the 
examiner commented that he found no evidence of any residual 
disability from the orthopedic evaluation.  

A VA general medical examination was conducted in May 1947.  
The veteran had complaints concerning his ankles and low 
back.  The cardiovascular system was normal on examination.  
A chest X-ray study showed no cardiac disease.  No pertinent 
diagnosis was made.

Private medical records dated from 1983 to 1986 have been 
associated with the claims folder.  The veteran was seen for 
degenerative joint disease in December 1983.

A VA orthopedic examination was conducted in July 1986.  The 
veteran related a history of the onset of multiple joint 
pains about 1968.  Following an examination, the diagnosis 
was osteoarthritis of the back and lumbosacral spine, the 
feet and hands.  

On VA cardiovascular examination in July 1986, the veteran 
related a history of rheumatic fever in 1944.  He did not 
recall having had valvular involvement at that time.  
Following an examination, the pertinent diagnosis was 
arteriosclerotic heart disease with old myocardial 
infarction.

VA outpatient treatment records dated from 1985 to 1995 
reflect treatment for various complaints.  In March 1986, the 
veteran gave a history of 8-10 years of joint pain and that 
he started to take medication in the late 1970's.  He was 
seen in June 1994 and the diagnosis was mitral valve 
prolapse.  

In a statement dated March 1996, W.A.T. stated that he 
"delivered to [the veteran] a letter from Staten Island 
Marine Hospital, concerning his treatment while he was there.  
They diagnosed his condition and he was treated for Rheumatic 
Fever."  The writer indicated that he was a Lt. Commander in 
1945 in the Merchant Service.  

In a statement dated June 1998, W.B., M.D., related that he 
followed the veteran in the cardiology clinic as his primary 
care cardiologist.  The physician stated that the veteran had 
a history of rheumatic fever in April 1945 and that since 
that episode, the veteran had had chronic arthritis with 
significant arthralgias in multiple large and small joints.  
He also had mild cardiac involvement with his rheumatic 
fever, with mild mitral regurgitation and mild aortic 
insufficiency.  It was Dr. B.'s impression that the veteran 
had coronary artery disease, cerebrovascular disease and 
history of rheumatic fever that led to arthritis and valvular 
heart disease.  He added that it was his impression that the 
veteran's arthritis, which was quite limiting, and had led to 
degenerative joint disease of the hands and feet as well as 
moderately severe lumbar disc disease, might have been 
related to his episode of rheumatic fever in April 1945.  
Finally, he stated that the veteran's valvular disease is 
also a sequelae of his rheumatic fever. 

The veteran was afforded a rheumatology examination for the 
joints in July 1999.  It was noted that the claims folder was 
available for review.  It was reported that the veteran 
developed fever, joint pain and a heart murmur in 1945.  He 
was hospitalized at that time and received treatment 
apparently for rheumatic fever.  The veteran related that he 
developed swelling of both ankles and feet.  He also stated 
that he was discharged from service and developed joint pain.  
Following an examination, the impression was degenerative 
joint disease of the lumbar and cervical spine and of the 
peripheral joints.  The examiner commented that this 
condition was mostly age-related.  It was less likely that 
his rheumatic fever was related with this joint condition at 
present.  Most of the acute complications of the rheumatic 
fever are temporary and this does not cause any chronic 
sequelae.  

The veteran was afforded a cardiology examination by the VA 
in September 1999.  The examiner noted that he had seen the 
veteran on several occasions and that various tests had been 
done.  The examiner reviewed the medical record.  It was 
noted that a review of the medical records identified an 
illness in March 1945 when the veteran was evaluated for 
arthralgia.  A cardiac murmur was described and a diagnosis 
of acute rheumatic fever was considered.  Based on the 
available evidence and records supplied, a diagnosis of acute 
rheumatic fever has not been established.  It was noted that 
an echocardiogram evaluation at this time showed mild mitral 
valve thickening that was not diagnostic of rheumatic mitral 
valve disease and there was no functional abnormality of the 
mitral valve except for mild mitral valve insufficiency.  The 
aortic valve was, however, moderately to severely thickened.  
It was noted that the aortic valve pathology could not be 
established to be rheumatic in this age group, in the absence 
of rheumatic mitral valve involvement.  The examiner added 
that the arthritic complaint had been established to be due 
to severe osteoarthritis and that there was no clinical basis 
for residual joint abnormalities following rheumatic fever.  
In summary, there was insufficient evidence to establish 
rheumatic heart disease in the veteran.  The examiner 
concluded that a diagnosis of rheumatic fever in 1945 has not 
been supported by the record, and that there was no clinical 
basis for residual joint involvement even if the veteran had 
rheumatic fever.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and arthritis or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the record shows that the veteran was admitted to 
a hospital in early 1945 for complaints of arthralgia.  While 
the Board concedes that it was suspected that the veteran had 
rheumatic fever, it was ultimately concluded that this was 
not confirmed.  The veteran's service medical records from 
his active duty with the Army reflects his history of having 
had rheumatic fever.  In fact, however, there is no clinical 
basis to support this history.  In this regard, it is 
significant to observe that when he was hospitalized in 
October 1945, it was noted that the veteran had a murmur, but 
the final diagnosis was psychiatric in nature.  

Following the veteran's discharge from service, the veteran 
was afforded examinations by the VA in 1947.  There was no 
indication of any orthopedic or cardiovascular disability on 
these examinations.  The Board acknowledges that a private 
physician opined in June 1998 that the veteran's arthritis 
might have been related to the episode of rheumatic fever in 
1945, and that his valvular disease was also a result of the 
rheumatic fever.  This opinion, which provides the only 
medical evidence supporting the veteran's claim, however, is 
contradicted by the conclusions reached on the VA 
examinations in 1999.  A rheumatologist concluded in July 
1999 that the veteran's osteoarthritis was not related to 
rheumatic fever.  In addition, following a cardiology 
consultation, it was opined that the evidence did not 
establish that the veteran had rheumatic fever in 1945 and 
that there was insufficient evidence to establish rheumatic 
heart disease.  The Board finds that the opinions and 
conclusions of the VA physicians are of greater probative 
value than the opinion of Dr. B.  This is true in light of 
the fact that the private physician did not review the record 
in formulating his opinion.  In fact, his opinion was based 
on the veteran's history of having had rheumatic fever in 
service.  As noted above, this is simply not true.  In 
contrast, the VA examiners were able to review the entire 
record.  The Board concludes, therefore, that the weight of 
the evidence is against the claim for service connection for 
residuals of rheumatic fever and osteoarthritis.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for residuals of 
rheumatic fever and osteoarthritis are reopened.  The claims 
for service connection for residuals of rheumatic fever and 
osteoarthritis are well grounded.  Service connection for 
residuals of rheumatic fever and osteoarthritis is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

